Case 2:19-cr-00084-MWF Document 28-2 Filed 06/11/19 Page 1 of 1 Page ID #:114
                                 Parviz Mehdizadeh, Ph.D.




   To the Honorable Michael Fitzgerald,
   US District Judge


   Your Honor:

   I submit this letter on behalf of my son, Pejman Vincent Mehdizadeh. He is set to
   appear before you to learn the outcome of an investigation that has spanned many
   years.

   I am a first generation Iranian immigrant. I have a Ph.D. in Mathematics and
   Statistics from North Carolina State University. I have raised my children to the best
   of my ability although we were displaced from our home country during the Iranian
   Revolution that occurred in 1979. All my children were met with challenges as a
   result.

   Speaking of Vincent, he is the best person I know. He is kind and generous to
   everyone around him. He is my youngest child but that has not stopped him from
   caring for me financially over the last decade when I became semi-retired. I am now
   86 years old and without Vincent, I don’t know where I would be.

   Vincent visits me twice a week at an office he keeps for me in the valley. He sits and
   talks with me while we eat lunch on those days. He is my only financial supporter
   and also one of my only emotional supporters I have left.

   I ask that you take all things into consideration when judging on my son.

   Kind Regards,


   Parviz Mehdizadeh, Ph.D.
